*281MEMORANDUM **
Hoang Kim Vo appeals from the 90-month sentence imposed on remand for conspiracy to import ecstasy, in violation of 21 U.S.C. §§ 952(a), 960(b)(3), and 963. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Vo contends that the district court violated Federal Rule of Criminal Procedure 32(i)(3)(B) by considering a controverted matter at sentencing without ruling on the dispute. The record indicates that the district court did not err because the disputed matter pertained to an obstruction of justice enhancement that the government requested, but withdrew on remand, and that the district court did not apply. Further, Vo did not dispute that she testified falsely. See Fed.R.Crim.P. 32(i)(3)(B).
Vo also contends that the district court procedurally erred by basing her sentence on clearly erroneous facts. This contention is belied by the record. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.